Citation Nr: 0934094	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right ankle 
disability has been submitted and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.

3.  Entitlement to an increased rating greater than 10 
percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1974 to May 1977 and again from January 1981 to November 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Veteran had requested 
a hearing before the Board on his May 2007 substantive appeal 
form, but subsequently withdrew his request in an October 
2008 statement. 

The issues of entitlement to service connection for right 
ankle and right knee disabilities and entitlement to an 
increased rating for hepatitis C are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the Veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  An unappealed November 1979 rating decision, in pertinent 
part, denied service connection for a right ankle disability 
finding no medical evidence of a current disability.  

2.  In regard to the Veteran's right ankle claim, evidence 
received since the November 1979 decision raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The November 1979 rating decision that denied the claim 
for entitlement to service connection for a right ankle 
disability is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the November 1979 rating decision 
in relation to the Veteran's claim for entitlement to service 
connection for a right ankle disability is new and material, 
and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran first initiated his claim for service connection 
for a right ankle disability in 1979.  In a November 1979 
decision, the RO denied service connection for a right ankle 
disability based primarily on an September 1979 VA 
examination finding normal ankles and declining to render a 
diagnosis at that time.  Indeed, during the examination, the 
Veteran indicated he injured one of his ankles during 
service, but could not remember which one because his ankles 
have been asymptomatic since that time.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the November 
1979 rating decision is final.

At the time of the November 1979 decision, the record 
included service treatment records showing injury and 
treatment for a right ankle sprain in October 1974, a 
September 1979 VA examination indicating normal ankles, 
bilaterally, and October 1978 hospitalization records 
indicating the Veteran was involved in a motor vehicle 
accident (MVA) involving his left lower extremity. 

Potentially relevant evidence received since the November 
1979 decision includes VA and private treatment records from 
2006 to 2008 indicating diagnoses and treatment for right 
ankle pain, traumatic arthritis and osteoarthritis. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims his current right ankle disability stems 
from the initial in-service right ankle sprain and that he 
continued to suffer with right ankle pain since that time.  
The RO, in denying his claim, found no medical evidence of a 
current right ankle disability.  

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the Veteran has a 
current chronic condition.  Here, VA and private treatment 
records from 2006 to 2008 indicate complaints of right ankle 
pain and diagnoses of traumatic arthritis and osteoarthritis 
of the right ankle.  Although no specific medical opinion was 
ever rendered by any medical professional regarding the 
likely etiology of the diagnoses, the medical evidence 
clearly indicates the Veteran has a chronic right ankle 
disability.  The medical evidence, moreover, details a 
history of right ankle pain dating back to the Veteran's 
military service.    The medical evidence as a whole raises a 
reasonable possibility of substantiating the Veteran's claim. 

In short, the additional evidence received is new and 
material and sufficient to reopen the Veteran's claim of 
entitlement to service connection for a right ankle 
disability. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Since the right ankle claim is being reopened, any 
deficiencies in notice were not prejudicial to the Veteran.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a right ankle disability, 
the claim is reopened, and, to that extent only, the appeal 
is granted.


REMAND

The Veteran alleges his right ankle and right knee 
disabilities are due to in-service injuries and various 
parachute jumps in the military.  Alternatively, with regard 
to his right knee, the Veteran alleges his right knee 
disability is a result of over-compensating through the years 
for his service-connected left knee disability.  With regard 
to his hepatitis C, the Veteran alleges his disability 
renders him easily fatigued, causes extreme weight 
fluctuations, nausea and vomiting.  

With regard to all claims remanded here, the RO should also 
take this opportunity to obtain any and all recent VA 
outpatient treatment records from July 2008 to the present.

Service Connection (Right Ankle and Right Knee)

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regards to 
service connection, the Board notes that the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Veteran's service treatment records confirm 
he was treated for a right ankle sprain in October 1974.  
Although no right knee injury is noted in the military, the 
Veteran's DD-214 confirms he received a parachute badge for 
his duties in the military.  The Veteran is also service-
connected for a left knee disability.

After service, the Veteran's VA and private treatment records 
confirm various diagnoses of the right ankle and knee, to 
include post-traumatic arthritis of the right ankle and 
medial meniscal tear of the right knee.  

The Veteran was afforded a VA examination in October 2005, 
but the examiner did not proffer any nexus opinion with 
regard to the right knee, nor did the examiner examine the 
right ankle.  

The claims folder reveals at least one in-service right ankle 
injury and evidence that the Veteran was involved in 
parachute jumps during his military service.  The evidence 
also reveals the Veteran is service-connected for a left knee 
disability and currently has diagnosed disabilities of the 
right ankle and right knee.  

None of the evidence is dispositive, but raises a reasonable 
possibility that the Veteran's disabilities may be 
attributable to his military service.  Under these 
circumstances, the Board cannot issue a decision without 
additional medical information.  The Veteran should be 
afforded a VA examination to determine whether his right 
ankle or right knee disabilities are attributed to in-service 
injuries or secondary to his left knee disability.

Increased Rating (Hepatitis C)

With regard to increased rating claims, like the Hepatitis C 
claim on appeal here, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a).

In this case, the Veteran was last afforded a VA examination 
to ascertain the current severity of his hepatitis C in 
October 2005, nearly four years ago.  At that time, the 
examiner noted very little symptomatology attributable to the 
Veteran's hepatitis C.  The Veteran complained of fatigue, 
joint pain and nausea, but the examiner found no evidence of 
bodyweight changes, jaundice or liver abnormalities.  

Since that time, VA and private treatment records indicate 
complaints of increased fatigue, weight fluctuations and 
elevated liver function tests.  It is also noteworthy that 
the Veteran's fatigue has also been recently attributed to 
various sleep impairments in an April 2008 sleep study, to 
include obstructive sleep apnea syndrome, periodic limb 
movement disorder and insomnia.  

Overall, the medical evidence indicates the October 2005 
examination results may not be an accurate picture of the 
current severity of the Veteran's hepatitis C.  As such, a 
new VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VAMC in Oklahoma City, Oklahoma 
from July 2008 to the present. All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for appropriate examinations for the 
claimed conditions of a right ankle 
disability and a right knee disability, 
also claimed as secondary to his service-
connected left knee disability, to 
determine the extent and likely etiology 
of any right ankle or knee disability 
found.  In regard to the right ankle, the 
examiner should specifically comment on 
whether any right ankle condition(s) found 
is related to his in-service right ankle 
sprain, his parachute jumps or any other 
in-service incident.  With regard to the 
right knee claim, the examiner should 
specifically comment on whether any right 
knee condition(s) found is related to his 
in-service parachute jumps, any other 
incident of his military service or have 
been caused or aggravated by his left knee 
disability. 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After obtaining the above records, to 
the extent available, the Veteran should 
be scheduled for a VA examination to 
determine the current severity of the 
Veteran's Hepatitis C. The claims folder 
must be available to and reviewed by the 
examiner. The examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

4.  The RO should then readjudicate the 
Veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that 


failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


